      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

RICHARD ROSE, et al.

             Plaintiffs,

       v.                                        CIVIL ACTION
                                                 CASE NO. 1:20-cv-2921-SDG
BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of the State of Georgia,

             Defendant.




                  BRIEF IN SUPPORT OF DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT

                              INTRODUCTION

      Plaintiffs want to convert statewide elected officials into district-based

officials using Section 2 of the Voting Rights Act. As this Court recognized, that

is a new and novel claim, but one that stated enough to get to discovery. And

now that discovery in this case is complete, the undisputed material facts

demonstrate that the Secretary is entitled to judgment as a matter of law on

Plaintiffs’ sole claim.

      There are three independent reasons why this Court should grant

summary judgment to the Secretary. First, Plaintiffs have not adduced


                                          1
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 2 of 23




evidence of any actual harm to themselves—indeed, one of the Plaintiffs

testified that she was benefited from contacting members of the Public Service

Commission (“PSC”) beyond just those for the same district in which she

lives—and the only evidence of an injury is to Plaintiffs’ partisan interests, not

to the weight of their votes. Second, Plaintiffs have not adduced evidence

demonstrating that the Secretary can redress their injuries because enjoining

the Secretary will effectively turn the Commission into a gubernatorially

appointed body. Third, even if Plaintiffs have shown they have standing, the

undisputed evidence demonstrates the State has a strong interest in

maintaining its form of government for the PSC as a statewide elected body

and Plaintiffs have thus failed to demonstrate they have a sufficient remedy

for purposes of meeting the test outlined in Thornburg v. Gingles, 478 U.S. 30,

106 S. Ct. 2752, 92 L.Ed.2d 25 (1986).

      This Court should grant the Secretary’s Motion for Summary Judgment

and dismiss this case. Because of the unique mixture of law and facts presented

by Section 2 cases, this brief discusses the relevant facts in the appropriate

sections below.




                                         2
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 3 of 23




             ARGUMENT AND CITATION OF AUTHORITY

I.    Standard of review at summary judgment.

      Summary judgment is appropriate when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56. The moving party bears the initial burden but is not required

to negate the opposing party’s claims. Instead, the moving party may point out

the absence of evidence to support the non-moving party’s case. Celotex Corp.

v. Catrett, 477 U.S. 317, 325, 91 L. Ed. 2d 265 (1986); Marion v. DeKalb County,

Ga., 821 F. Supp. 685, 687 (N.D. Ga. 1993). In this case, Plaintiffs make one

claim: that the State violates Section 2 of the Voting Rights Act by using a

statewide method of election for members of the PSC.

      Section 2 of the Voting Rights Act prohibits jurisdictions from diluting

the strength of minority voters through a “standard, practice, or procedure”

“which results in a denial or abridgement of the right of any citizen of the

United States to vote on account of race or color.” 52 U.S.C. § 10301(a). Proof

of illegal vote dilution is established through a “totality of the circumstances”

analysis. 52 U.S.C. § 10301(b). That analysis begins with the three

preconditions in Gingles, 478 U.S. at 30. If Plaintiffs cannot prove any one of

the three preconditions, their claim fails and no further analysis is necessary.




                                       3
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 4 of 23




II.   Plaintiffs have not adduced evidence of a judicially cognizable
      injury.

      As this Court is aware, “Federal courts have an independent obligation

to ensure that subject-matter jurisdiction exists before reaching the merits of

a dispute.” Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1245 (11th Cir. 2020).

This is because “Federal courts are not ‘constituted as free-wheeling enforcers

of the Constitution and laws.’” Wood v. Raffensperger, 981 F.3d 1307, 1313

(11th Cir. 2020) (quoting Initiative & Referendum Inst. v. Walker, 450 F.3d

1082, 1087 (10th Cir. 2006) (en banc).

      Article III standing requires that each claimant “clearly” establish

standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Warth

v. Seldin, 422 U.S. 490, 519 (1975)). To do this, Plaintiffs must demonstrate a

“[1] concrete, particularized, and actual or imminent [harm]; [2] fairly

traceable to the challenged action; and [3] redressable by a favorable ruling.”

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010). Although each

of the foregoing factors are necessary to adequately allege standing, Plaintiffs

have failed to adduce evidence on any of these three requirements.

      A.    Plaintiffs have not been injured by statewide elections for
            PSC and, at most, have a partisan injury.

      When this Court considered the Secretary’s motion to dismiss, it

reviewed the standing regime articulated in Jacobson, 974 F.3d at 1236. In

                                         4
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 5 of 23




that case, the Jacobson district court earlier found that the government

defendants’ standing defense advanced a “cramped” and “jurisprudentially

anomalous” view of the scope of the court’s authority, and found the plaintiffs

satisfied the requirements of Article III because “an impact on the right to vote”

is “common to all election laws…” 411 F. Supp. 3d 1249, 1261 n. 10 (N.D. Fla.

2019). But on appeal, the Eleventh Circuit reversed, finding the district court

“took its obligation to ensure jurisdiction far too lightly,” and holding that “the

district court acted ultra vires by ordering relief that [plaintiffs] had no

standing to seek.” Jacobson, 974 F.3d at 1245. The elements of standing “are

not mere pleading requirements but rather an indispensable part of the

plaintiff’s case.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)

(emphasis added).

      When considering the Secretary’s motion to dismiss, this Court correctly

noted that, “whether state-wide, at-large elections can cause impermissible

vote dilution appears to be one of first impression.” [Doc. 36, p. 21]. And despite

having “doubt about the Plaintiffs’ ultimate ability to prove that they have

suffered an injury-in-fact,” id. at 27, the Court was reluctant to terminate the

case “in its infancy,” id., opting instead to allow the case to continue so that the

parties might have an opportunity through discovery to demonstrate an injury




                                         5
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 6 of 23




in fact. That discovery period has now ended, and Plaintiffs have failed to make

such a demonstration.

      Plaintiffs’ sole alleged injury in this action is straightforward: “The at-

large method of electing members of Georgia’s Public Service Commission

dilutes black voting strength in violation of Section 2 of the Voting Rights Act,

52 U.S.C. § 10301.” [Doc. 1, ¶ 36]. On its face, this sounds like a traditional

Section 2 challenge to an at-large system—such as a county commission:

      A politically cohesive minority group that is large enough to
      constitute the majority in a single-member district has a good
      chance of electing its candidate of choice, if the group is placed in
      a district where it constitutes a majority. Dividing the minority
      group among various districts so that it is a majority in none may
      prevent the group from electing its candidate of choice: If the
      majority in each district votes as a bloc against the minority
      candidate, the fragmented minority group will be unable to muster
      sufficient votes in any district to carry its candidate to victory.

Voinovich v. Quilter, 507 U.S. 146, 153, 113 S. Ct. 1149, 1155 (1993). In

situations where a county commission is elected at-large and minority voters

could constitute a majority in a single-member district (and the other required

factors exist), courts correct this violation of Section 2 of the VRA by moving

from at-large elections to district elections. See, e.g., Wright v. Sumter Cty. Bd.

of Elections & Registration, 301 F. Supp. 3d 1297, 1326 (M.D. Ga. 2018). But

this case is not a traditional Section 2 case.




                                        6
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 7 of 23




      Plaintiffs’ theory is that, because candidates for the Commission are

elected statewide, this automatically frustrates Plaintiffs’ capacity to elect the

candidate of their choice. [Doc. 1, ¶ 23] (“For example, in elections for members

of the Public Service Commission between 2012 and 2018, white voters

supported their preferred candidates with greater than 80 percent of their

votes and were able to defeat the candidates preferred by black voters in every

such election.”). Plaintiffs ultimately claim that, as a result, the only

explanation for their lack of statewide electoral success is that the candidates

they prefer are not winning because Plaintiffs’ votes carry less weight than

other voters. [Doc. 1, ¶¶ 21, 23, 27, 35].

      But that claim cannot stand in the face of the evidence now before this

Court. Because Plaintiffs challenge statewide elections, the sole possible injury

is the outcome of the election. Unlike in county elections, where county-wide

elections can dilute votes by submerging them, the alleged dilution of “black

voting strength” on a statewide level is not an allegation that any individual

vote is diminished—it is that the electoral system is not to Plaintiffs’ liking

because it does not give them the outcome they seek. 1 And “absent any


1
 Section 2 cases that reviewed statewide vote dilution used that metric for
the purpose of assessing proportionality as a defense, not as a basis for an
injury. See League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 438
(2006); Earl Old Person v. Brown, 312 F.3d 1036, 1045 n.8 (9th Cir. 2002).

                                         7
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 8 of 23




evidence of vote dilution or nullification, a citizen is not injured by the simple

fact that a candidate for whom she votes loses or stands to lose an election.”

Jacobson, 974 F.3d at 1247. The question of injury is then whether a plaintiff

can be injured when he or she is able to vote as part of the statewide election

for a constitutional office with statewide authority, but would prefer to vote in

single-member districts. See also Brnovich v. Democratic Nat’l Committee, 594

U.S. ___, slip op. at 15 (2021) (if election system is “equally open” to minority

and non-minority groups, there is no violation of Section 2).

      And Plaintiffs are clearly able to vote and do so regularly. No Plaintiff

has ever been prohibited from voting based on their race. Statement of

Material Facts (“SMF”) ¶ 1. Several Plaintiffs testified that they have never

had trouble participating in the political process or that any trouble

participating was unrelated to their race. SMF ¶ 2.

      Plaintiffs also can show no such injury in this case because their sole

injury is a partisan one—their preferred candidates have been successful in

some, but not all, statewide races. Several Plaintiffs acknowledged that Black

voters in Georgia typically support Democratic candidates. SMF ¶ 3. Plaintiff

Richard Rose agreed that there are situations where Black-preferred

candidates can succeed in statewide elections. SMF ¶ 4. And that is a

conclusion that is hard to disagree with—the results of the 2020 elections (of

                                        8
          Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 9 of 23




which this Court can take judicial notice) have demonstrated that black-

preferred candidates can succeed statewide. In the 2020 general election and

2021 runoff, candidates supported by black voters were successful in the

presidential race and two U.S. Senate races. SMF ¶ 5. Dr. Barber concluded

that the only reason that the Black-preferred candidate was unsuccessful in

2021 was due to Black voters not voting all the way down the ballot. SMF ¶ 6.

      Thus, the evidence shows that the lack of electoral success of Black-

preferred candidates appears to be tied more to partisanship than to racial vote

dilution. Indeed, Dr. Barber found that partisanship was the key predictor of

vote choice, regardless of the race of the candidate. SMF ¶ 7. Plaintiffs’ experts

do not disagree that partisanship plays a role, but believe that partisanship

and race cannot be untangled. SMF ¶ 8.

      As a result, Plaintiffs cannot show an injury from vote dilution based on

their race—the sole basis for any injury must be based on lack of success of

partisan candidates they prefer. Jacobson, 974 F.3d at 1247; Rucho v. Common

Cause, 139 S. Ct. 2484, 2501 (2019). Despite the opportunity offered in this

case, Plaintiffs have not adduced evidence supporting a cognizable injury and

this Court should grant the Secretary’s motion and dismiss this case. [Doc. 36,

p. 28].




                                         9
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 10 of 23




      B.    Plaintiffs have         not        adduced   evidence     supporting
            redressability.

      In addition to injury, “[i]t must be the effect of the court’s judgment on

the defendant—not an absent third party—that redresses the plaintiff’s injury,

whether directly or indirectly.” Lewis v. Gov. of Ala., 944 F.3d 1287, 1301 (11th

Cir. 2019) (internal quotations omitted). Plaintiffs here seek a declaratory

judgment that statewide voting for the PSC dilutes black voting strength, an

injunction prohibiting the Secretary from administering elections with the

statewide voting method, and an order that the Secretary comply with Section

2 of the Voting Rights Act. [Doc. 1, p. 10]. But the Court cannot redress the

Plaintiffs’ purported injuries because the effect of an Order by this Court on

the Secretary will not provide the relief Plaintiffs seek.

      A declaratory judgment and injunction by this Court would not redress

the Plaintiffs’ alleged injuries as “it rests on the flawed notion that by declaring

[a]… statute [unlawful], it eliminate[s] the legal effect of the statute in all

contexts.” Jacobson, 974 F. 3d at 1255. “But federal courts have no authority

to erase a duly enacted law from the statute books.” Id. quoting Jonathan F.

Mitchell, The Writ-of-Erasure Fallacy, 104 Va. L. Rev. 933, 936 (2018). Instead,

federal courts enjoin particular officials from carrying out particular statutes.

Id.



                                          10
        Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 11 of 23




        Enjoining the Secretary from administering the PSC elections as

required by law would not solve the Plaintiffs’ purported harm. Because the

law remains in effect with respect to all non-parties to this suit, the Governor

could simply appoint a replacement when any election is not administered by

the Secretary pursuant to this Court’s order. O.C.G.A. § 46-2-4. As a non-party,

the Governor is not bound by what Plaintiffs accomplish here, if anything. “If

a plaintiff sues the wrong defendant, an order enjoining the correct official who

has not been joined as a defendant cannot suddenly make the plaintiff’s injury

redressable.” Jacobson, 974 F. 3d at 1255. “Redressability requires that the

court be able to afford relief through the exercise of its power, not through the

persuasive or even awe-inspiring effect of the opinion explaining the exercise

of its power.” Lewis, 944 F.3d at 1305, quoting Franklin v. Massachusetts, 505

U.S. 788, 825 (1992) (Scalia, J., concurring in part and concurring in the

judgment). Moreover, “Article III standing requires that the plaintiffs’ injury

be ‘fairly traceable’ to the defendant’s action and redressable by relief against

that defendant.” Jacobson, 974 F. 3d at 1256, citing Lewis, 944 F.3d at 1298,

1301.

        In ruling on the more-lenient standard of a motion to dismiss, this Court

found this argument unpersuasive as a reason to stop this case from moving to

discovery, saying that, “although the governor could appoint a person to fill a

                                        11
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 12 of 23




vacancy (or vacancies) on the Commission, Georgia law dictates that such

appointment extends only to the ‘next regular general election.’” [Doc. 36, p.

30] citing O.C.G.A. § 46-2-4. The Court further relied on the pre-Jacobson

holding in Grizzle v. Kemp for the proposition that, “[a] state official is subject

to suit in his official capacity when his office imbues him with the responsibility

to enforce the law or laws at issue in the suit.” [Doc. 36, pp. 30-31]. But being

“subject to suit” at the pleading stage is not the same as being able to redress

a plaintiff’s particular claim by complying with a court order after the close of

evidence. Moreover, the Eleventh Circuit squarely considered and rejected this

“general authority” theory of liability in the redressability context:

      Contrary to the reasoning of the district court, the Secretary’s
      position as “the chief election officer of the state...” with “general
      supervision and administration of the election laws...” does not
      make the order in which candidates appear on the ballot traceable
      to her... Because the Secretary will not cause any injury the voters
      or organizations might suffer, relief against her will not redress
      that injury—either “directly or indirectly.”

Jacobson, 974 F. 3d at 1254. Further, Grizzle v. Kemp relied in part on Ex Parte

Young, which dealt not with Article III standing, but rather whether the

Defendant was a “proper party.” But an Article III analysis is treated

differently than a proper-party analysis for purposes of the Eleventh

Amendment:




                                        12
      Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 13 of 23




      To be a proper defendant under Ex parte Young—and so avoid an
      Eleventh Amendment bar to suit—a state official need only have
      “some connection” with the enforcement of the challenged law. 209
      U.S. at 157. In contrast, Article III standing requires that the
      plaintiff’s injury be “fairly traceable” to the defendant’s actions and
      redressable by relief against that defendant.

Id. at 1256. Ultimately, the propriety of an order from this Court on the relief

requested depends on whether the Court (i) may enjoin the appropriate

officials; (ii) who also must be party to this suit; (iii) from executing an official

act; and (iv) that the injunction will redress the Plaintiffs’ purported injury. It

is clear now that the Court cannot.

      This Court earlier found the Secretary’s general authority over elections

and the fact that the Governor could only appoint a PSC commissioner “until

the next regular election” was sufficient to establish traceability and

redressability against the Secretary at the pleading stage. [Doc. 36, p. 30]. But

if the Court were to, as Plaintiffs request, enjoin the Secretary from

administering the PSC elections in a statewide manner, this would not resolve

the Plaintiffs’ alleged harm based on the evidence now before the Court.

      If the Secretary could not certify PSC elections, then it falls to the

Governor to appoint commissioners to fill vacancies on the Commission.

O.C.G.A. § 46-2-4. There is nothing in the law that would limit the Governor’s

appointment authority to just the next election. Id. Indeed, that next election



                                         13
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 14 of 23




would also be enjoined by this Court’s Order, and it would once again fall to

the Governor to appoint someone to fill the vacancy, likely with the same

individual who was holding the office previously. Id. This process would

continue indefinitely until the legislature created a new system for PSC

elections, assuming it found the new gubernatorial appointment method of

selecting PSC commissioners objectionable. And this effective appointment

system is directly contrary to Ga. Const. Art. IV, Sec. I, Par. I, which requires

Public Service Commissioners to be elected “by the people.”

      Thus, the question, as it relates to Article III standing, is whether this

outcome is likely to redress the Plaintiffs’ purported injuries — directly or

indirectly? The answer to this is emphatically: “no.” Not only would an order

lead to violations of the provisions of the Georgia Constitution by creating a

revolving door of gubernatorial appointments to the PSC, despite the

constitutional requirement that commissioners be chosen “by the people,” but

this outcome essentially creates a statewide PSC commissioner election by

proxy. As a statewide elected official, the Governor would be acting indirectly

on behalf of the State’s electors, instead of having the statewide direct election

of commissioners. This does not satisfy the redressability requirement of

Article III and is an independent basis for granting judgment as a matter of

law to the Secretary.

                                       14
       Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 15 of 23




III.   Plaintiffs cannot show evidence of a remedy that overcomes the
       state’s interests in statewide elections for PSC.

       In order to show a Section 2 violation, a plaintiff bears the burden of first

proving each of the three Gingles preconditions :

       Specifically, plaintiffs in vote dilution cases must establish as a
       threshold matter: (1) that the minority group is “sufficiently large
       and geographically compact to constitute a majority in a single-
       member district”; (2) that the minority group is “politically
       cohesive”; and (3) that sufficient racial bloc voting exists such that
       the white majority usually defeats the minority’s preferred
       candidate.

Nipper v. Smith, 39 F.3d 1494, 1510 (11th Cir. 1994), quoting Gingles, 478 U.S.

at 50-51. Only after establishing the three preconditions does a court begin a

review of the so-called “Senate Factors” to assess the totality of the

circumstances. Id. at 1512; Gingles, 478 U.S. at 79; Johnson v. De Grandy, 512

U.S. 997, 1011, 114 S.Ct. 2647 (1994). Failure to establish one of the Gingles

prongs is fatal to a Section 2 claim because each of the three prongs must be

met. See Johnson v. DeSoto Cnty. Bd. of Comm’rs, 204 F.3d 1335, 1343 (11th

Cir. 2000); Burton v. City of Belle Glade, 178 F.3d 1175, 1199 (11th Cir. 1999);

Brooks v. Miller, 158 F.3d 1230, 1240 (11th Cir. 1998); Negron v. City of Miami

Beach, Fla., 113 F.3d 1563, 1567 (11th Cir. 1997).

       As this Court noted in its ruling on the Secretary’s motion to dismiss,

part of the inquiry into liability requires a determination whether the district



                                        15
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 16 of 23




court can “fashion a permissible remedy in the particular context of the

challenged system.” [Doc. 36, p. 34] (quoting Nipper, 39 F.3d at 1530-31).

Despite opportunities to do so, Plaintiffs cannot demonstrate a remedy given

the unique interests of the State in the design of the PSC—features that make

the sovereign different than a political subdivision. The evidence demonstrates

that members of the PSC are unique in their role and their responsiveness to

constituents, in ways different than typical legislators or trial judges. Nipper,

39 F.3d at 1501. This unique structure counsels against any changes to

Georgia’s chosen system of utility regulation, with regulators elected “by the

people.” Ga. Const. Art. IV, Sec. I, Par. I; 1934 Ga. AG LEXIS 45; O.C.G.A. §

46-2-1.

            1.    The structure and nature of the PSC.

      Public Service Commissioners, once elected, exercise authority over the

entire State of Georgia, not just the district in which they live. O.C.G.A. § 46-

2-20, et seq. While Plaintiffs would prefer that elections for PSC be conducted

by districts instead of statewide, they ask for more than just a change in the

method of election in a county government. Instead, they ask this Court to

“force on the states a new model of government,” Nipper, 39 F.3d at 1531, by

fundamentally altering the nature that a sovereign state has set up its

constitutional commissions to govern utilities.

                                       16
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 17 of 23




      The PSC regulates utilities in different ways. SMF ¶ 9. Commissioners

must constantly weigh the reliability of a solid, secure system with the price of

operating that system. SMF ¶ 10. Decisions about rates affect all ratepayers

across the state. SMF ¶ 11. Commissioners also take calls from constituents

across the state of Georgia—not just in their districts. SMF ¶ 12.

      Commissioners function as a quasi-judicial body, hearing rate cases as a

group, taking witnesses, and weighing testimony from the public and parties.

SMF ¶ 13. The PSC can assess fines and administers federal funds for pipeline

safety across the State of Georgia. SMF ¶¶ 14-15.

      This statewide structure has also benefitted Plaintiff McCorkle, who

testified that a Commissioner from a different district was willing to talk and

meet with her when the Commissioner who lives in her district would not.

Under Plaintiffs’ proposed scheme, Ms. McCorkle would not be able to vote for

the Commissioner who assisted her. SMF ¶ 16-17.

            2.    Statewide elections further the state’s interests in utility
                  regulation.

      As the Supreme Court recently noted in a vote-denial case under Section

2, the state’s interests are an important factor that must be taken into account

in weighing the totality of the circumstances. Brnovich, 594 U.S. ___, slip op.




                                       17
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 18 of 23




at 19. The unique nature of the structure and purpose of the PSC is furthered

by its statewide elections.

      Again, this is an issue of first impression—whether Section 2 can force

the conversion of statewide officials into district-based officials—and is “an

exceptionally poor conceptual vehicle to travel the vote dilution highway.” Ala.

State Conference of the NAACP v. Alabama, 2020 U.S. Dist. LEXIS 18938, at

*36 (M.D. Ala. Feb. 5, 2020) (hereafter, “Alabama NAACP”). That court

explained that “subdivisions are not sovereign,” as it discussed the differences.

Id. The form of government at issue in Alabama NAACP, like Georgia’s PSC

districts, was one that had long been established and had no alternative

benchmark from which to measure the efficacy or propriety of any proposed

remedy the Court might fashion. That is sharply different from having

alternative benchmarks to use in assessing statewide officials. Id. at *37.

      This case is far more like Holder than prior decisions about county forms

of government. In Holder, the Supreme Court held that “a plaintiff cannot

maintain a § 2 challenge to the size of a government body.” Holder v. Hall, 512

U.S. 874, 885, 114 S. Ct. 2581, 2588 (1994). That conclusion was rooted in the

alteration of the form of government and the resulting “standardless” decisions

that would be required. Id.; see also Alabama NAACP, 2020 U.S. Dist. LEXIS

18938, at *37. Essentially, the county commission at issue in Holder had no

                                       18
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 19 of 23




districts and “a federal court could not require the governing authority to

change to a district form of government by calling it an increase in the size of

its ‘commission.’” Id. Plaintiffs’ challenge is far more like Holder for several

reasons.

      First, like the county commission in Holder, the PSC has no voting

districts. It is true that there are certain residency requirements of the

candidates, but that does not impact the right of the voters to vote statewide

for each of the commissioners as they have for well over 100 years. Although

residency districts for candidates were added roughly twenty years ago, that

did not change the voting rights of any Georgians. Thus, quite unlike most vote-

dilution cases, the Court here has no “reasonable alternative benchmark”

against which to weigh the existing voting practice. Holder, 512 U.S. at 885.

Put differently, the Court cannot determine whether voters were “packed or

cracked” into districts in order to diminish the value of black votes, or privilege

some votes over theirs, because they have always cast their votes on a statewide

basis. And the State is not a district.

      Second, and like the county commission in Holder, the intervention by

this Court sought by Plaintiffs would constitute an invasion into the State’s

right to choose its form of government. The PSC, no less than the form of the

county commission in Holder, is a chosen form of government by a sovereign

                                          19
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 20 of 23




for the specific purpose of utility regulation and rate setting. SMF ¶¶ 9-15. As

Justice O’Connor defined it in Gingles, vote dilution is “the impermissible

discriminatory effect that a multimember or other districting plan has when

it operates ‘to cancel out or minimize the voting strength of racial groups.’”

Gingles, 478 U.S. at 87 (O’Connor, J., concurring in the judgment) (emphasis

added). But “[t]he state at large is decidedly not a districting plan, nor is it a

district of anything. Unlike a county, city, state legislature, or school board,

the state is itself a sovereign.” Alabama NAACP, 2020 U.S. Dist. LEXIS

18938, at *38 (emphasis added). The imposition by the legislature of residency

requirements for candidates after nearly 100 years of statewide voting does not

remove this sovereign authority from the state and subject it to oversight by

Congress or the federal courts.

      Thus, even if Plaintiffs have established all three Gingles factors, the

undisputed facts demonstrate the unique nature of the structure of the PSC

indicates that the “legal effects of proving those factors” should be to leave the

statewide nature of the elections untouched. Solomon v. Liberty Cty., 899 F.2d

1012, 1013 (11th Cir. 1990). Utility regulation is a specialized area requiring

specialized skill and commissioners are responsive to individuals from across

the entire State of Georgia. SMF ¶¶ 9-15. Altering that structure is altering a




                                       20
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 21 of 23




decision made by a sovereign state about how to regulate utilities. Therefore,

this Court should deny the relief sought because of this unique structure.

                               CONCLUSION

      On this issue of first impression—whether Section 2 extends to forcing

statewide elected officials to be elected from districts merely because there is

more than one member of the Commission—Plaintiffs have had the

opportunity to provide facts to support their claims and failed. They have not

adduced facts to support their purported injuries and, even if they had, have

not shown traceability and redressability. They have also failed to provide a

remedy that is legally sufficient given the unique nature of rate regulation in

the State of Georgia. The undisputed facts demonstrate that the legal effect of

any proved Gingles factors is that the Commission should remain elected

statewide. This Court should grant judgment as a matter of law to the

Secretary.

      Respectfully submitted this 9th day of July, 2021.

                                    STATE LAW DEPARTMENT

                                    Christopher M. Carr
                                    Attorney General
                                    Georgia Bar No. 112505
                                    Bryan K. Webb
                                    Deputy Attorney General
                                    Georgia Bar No. 743580
                                    Russell D. Willard

                                      21
Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 22 of 23




                             Senior Assistant Attorney General
                             Georgia Bar No. 760280
                             Charlene S. McGowan
                             Assistant Attorney General
                             Georgia Bar No. 697316
                             40 Capitol Square, S.W.
                             Atlanta, Georgia 30334


                             TAYLOR ENGLISH DUMA LLP

                             /s/Bryan P. Tyson
                             Bryan P. Tyson
                             Special Assistant Attorney General
                             Georgia Bar No. 515411
                             btyson@taylorenglish.com
                             Bryan F. Jacoutot
                             Georgia Bar No. 668272
                             bjacoutot@taylorenglish.com
                             Loree Anne Paradise
                             Georgia Bar No. 382202
                             lparadise@taylorenglish.com
                             1600 Parkwood Circle, Suite 200
                             Atlanta, GA 30339
                             Telephone: 770.434.6868

                             Counsel for Defendant




                               22
     Case 1:20-cv-02921-SDG Document 80-1 Filed 07/09/21 Page 23 of 23




                       CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR

SUMMARY JUDGMENT has been prepared in Century Schoolbook 13, a font

and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                     23
